Case 5:18-cv-01194-GEKP Document 266 Filed 06/09/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
_ FOR THE EASTERN DISTRICT OF PENNSYLVANIA

“MARTIN J. WALSH, |
Secretary of Labor, : _ CIVIL ACTION

Plaintiff
v. :

EAST PENN MANUFACTURING :
Co., INC., : No. 18-1194
Defendant :
ORDER
AND NOW, this 9th day of June, 2021, upon consideration of the Secretary’s Motion to
Sanction East Penn for Issuing a Letter to its Employees (Doc. No. 263), East Penn’s Response in

Opposition (Doc, No. 264), and the Court’s prior Orders (Doc. Nos. 81, 261), it is ORDERED

that the Motion to Sanction (Doc. No. 263) is DENIED.

BY THE COURT:
GENEE.K. PRATTER

UNITED STATES DISTRICT JUDGE

 

 
